Citation Nr: 0827725	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  06-37 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1965 to April 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The appellant appealed that decision to BVA, and the 
case was referred to the Board for appellate review.



FINDING OF FACT

Bilateral hearing loss did not manifest in service or within 
one year thereafter and has not been shown to be causally or 
etiologically related to the veteran's military service.



CONCLUSION OF LAW

Hearing loss was not incurred in active service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	VA's Duties to Notify and Assist

The law requires VA to make reasonable efforts to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Board finds that the VA's duty to notify was satisfied 
by a letter sent to the veteran in July 2005.  The letter 
addressed all four notice elements and was sent prior to 
the initial unfavorable decision by the AOJ.  Supplemental 
notice compliant with the requirements set forth in 
Dingess was provided to the veteran in a March 2006 
letter.  Therefore, the Board finds that VA has fulfilled 
its statutory duty to notify the veteran.  It is also 
noted that both notice letter were provided to the veteran 
prior to the June 2006 rating decision.  See Pelegrini.

VA also has a duty to assist the veteran in the 
development of a claim.  This includes assisting the 
veteran in procuring service treatment records and other 
relevant treatment records, and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service treatment records 
and VA treatment records.  VA has also obtained private 
treatment records for the veteran.  Additionally, in 
September 2006, VA obtained a medical opinion from a VA 
audiologist regarding this claim.  VA has further assisted 
the veteran and his representative throughout the course 
of this appeal by providing them with the November 2006 
statement of the case (SOC).  The SOC specified the 
reasons for the continuing denial of the veteran's claim 
for service connection and, in so doing, informed him of 
the evidence that was still required to substantiate his 
claim.  

Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to 
assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II. 	Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may also be established on a presumptive basis by 
showing that the disability manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  

VA has specifically defined the term "disability" for service 
connection claims involving impaired hearing.  38 C.F.R. § 
3.385.  "[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.")

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for 
bilateral hearing loss.  Although the veteran currently has 
bilateral hearing loss, there must be persuasive competent 
evidence establishing an etiological relationship between an 
event, injury, or disease in service and the current 
disability.  After careful consideration, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim.  

The veteran's May 1965 enlistment examination indicated that 
the veteran's ears and drums appeared normal.  On a report of 
medical history completed at the time of the May 1965 
enlistment examination, the veteran denied any history of ear 
trouble.  Though the veteran's enlistment examination 
includes a note stating "audio not operating," an 
audiological exam was conducted.  At his enlistment 
examination, the veteran demonstrated pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
10 (20)
5 (15)
/
-5 (0)
LEFT
10 (25)
5 (15)
-10 (0)
/
-5 (0)

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA). Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

The Board acknowledges that audiometric testing conducted at 
the veteran's entrance examination in May 1965 appears to 
reveal some degree of bilateral hearing impairment at 500 
Hertz, and some right ear impairment at 1000 Hertz.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current 
Medical Diagnosis & Treatment, 110-11 (Stephen A. Schroeder 
et al. eds., 1988)) (noting that the threshold for normal 
hearing is 0 to 20 decibels).  The examiner, however, did not 
find the results to be of such significance as to merit a 
diagnosis of defective hearing and, in fact, assigned the 
veteran a "1" under "H" for hearing in his physical profile 
block, indicating a high degree of medical fitness.  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing 
that the "PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness and consequently is medically fit for any 
military assignment) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service).  Therefore, the 
presumption of soundness applies.  

The veteran's service treatment records are negative for any 
notations of hearing loss, or ear trauma during the veteran's 
military service.  The veteran was examined prior to his 
discharge in January 1967.  At his discharge examination, the 
veteran's pure tone thresholds, in decibels, were as follows:

	(CONTINUED ON NEXT PAGE)








HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
5 (15)
/
0 (5)
LEFT
-5 (10)
-5 (5)
0 (10)
/
10 (15)

(Again, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.)

The January 1967 discharge examiner noted that the veteran's 
ears and drums appeared normal, and assigned the veteran a 
"1" under "H" for hearing in his PULHES physical profile.  
Again, on the report of medical history completed by the 
veteran at his January 1967 discharge examination, the 
veteran indicated no medical history of ear trouble.   It is 
clear that at the time of his separation from service, the 
veteran did not meet the requirements of 38 C.F.R. § 3.385 
defining a hearing loss disability.  Moreover, the first 
evidence that the veteran experienced hearing problems after 
his discharge from the military is a letter from a private 
audiologist indicating that the veteran was examined by the 
doctor to evaluate his hearing loss in May 2005, a period of 
more than thirty-eight years from the date of his separation 
from service.   Based upon the foregoing, the Board finds 
that the veteran's bilateral hearing loss did not manifest to 
a compensable degree in service or within one year 
thereafter.  

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest documented complaints 
of bilateral hearing loss, the Board notes that this absence 
of evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
bilateral hearing loss is itself evidence which tends to show 
that the disability did not have its onset in service or for 
many years thereafter.
  
A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).    

The Board does note that the absence of in-service evidence 
of a hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability and a medically sound basis for attributing that 
disability to service may serve as a basis for a grant of 
service connection for hearing loss where there is credible 
evidence of acoustic trauma due to significant noise exposure 
in service, post-service audiometric findings meeting the 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute 
the post-service findings to the injury in service (as 
opposed to intercurrent causes).  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  There is conflicting evidence on 
this point.


The veteran underwent a private audiological examination in 
May 2005.  The results of the May 2005 examination were 
summarized by the private examiner in a June 2005 letter.  
The private examiner attached a graphical representation of 
the veteran's examination results with the June 2005 letter; 
however, he did not provide an interpretation of the 
audiometric readings contained on the included graph.  38 
C.F.R. § 3.385.  The Board notes that it is precluded from 
interpreting pure tone threshold results in order to 
determine the severity of the veteran's current hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(finding that neither the Board nor the RO may interpret 
graphical representations of audiometric data).   
Subsequently, however, an email from the same audiologist was 
received by VA in June 2006.  An attachment with the email 
provided the pure tone threshold results for the veteran's 
May 2005 audiogram.  At that time, the veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
70
75
80
75
LEFT
55
60
65
80
80

Speech audiometry revealed word recognition scores of 92 
percent in both ears.

In his June 2005 letter, the private audiologist noted the 
veteran's history of noise exposure in the military.  The 
doctor concluded that it was quite likely that the veteran's 
bilateral hearing loss began while he was in service.  The 
doctor further stated that the type and degree of the 
veteran's bilateral hearing loss was consistent with noise 
induced hearing loss.  In the attachment included with the 
private examiner's June 2006 email further noted that the 
veteran "was not exposed to any significant noise."  It is 
unclear, however, whether the private audiologist is 
referring to the veteran's noise exposure in the military, or 
to the veteran's occupational and recreational exposure after 
discharge.  

In September 2006, VA obtained a medical opinion from a VA 
audiologist.  The VA audiologist reviewed the veteran's 
claims file including the veteran's service treatment records 
and the opinion of the private audiologist.  The VA 
audiologist noted that the veteran's hearing on his 
enlistment and separation examinations was normal.  The VA 
audiologist also noted the veteran's service history of 
exposure to artillery noise.  The VA audiologist concluded, 
however, that given that the veteran's hearing was within 
normal limits at his separation examination, it was not 
likely that the veteran's current hearing loss was caused by 
or a result of military noise exposure.  The VA audiologist 
explained that exposure to either impulse sounds or 
continuous exposure can cause a temporary shift of the 
hearing threshold that disappears sixteen to forty-eight 
hours after exposure to loud noise.  Impulse sounds may also 
damage the structure of the inner ear resulting in an 
immediate hearing loss.  Continuous exposure to loud noise 
can also damage the structure of the hair cells resulting in 
hearing loss.  If the hearing does not recover completely 
from a temporary threshold shift, a permanent hearing loss 
exists.  Since damage is done when exposed to noise, a normal 
audiogram subsequent to the noise exposure would verify that 
the hearing had recovered without permanent loss.

The Board acknowledges the conflicting opinions of the June 
2005 private audiologist and the September 2006 VA 
audiologist.  However, the law is clear that it is the 
Board's duty to assess the credibility and probative value of 
evidence, and provided that it offers an adequate statement 
of reasons and bases, the Board may favor one medical opinion 
over another.  Owens v. Brown, 7 Vet. App. 429 (1995); Wray 
v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a 
particular independent medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence of record).  The Board, of course, is not 
free to reject medical evidence on the basis of its own 
unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. 
App. 332 (1995).  

After weighing the medical evidence, the Board finds the 
September 2006 VA medical opinion to be more probative than 
the opinion of the June 2005 private audiologist.  
Significantly, there is no indication either in the June 2005 
letter or in the June 2006 email that indicates the private 
audiologist reviewed the veteran's service treatment records.  
Furthermore, the private audiologist does not account for the 
lack of evidence of hearing loss during service, nor for the 
long period between service and the veteran's first 
complaints of hearing loss.  Neither does the private 
audiologist provide any rationale for his conclusion that the 
veteran's current bilateral hearing loss was caused by 
artillery noise during his military service.  Therefore, the 
Board finds that the June 2005 private examiner's opinion is 
neither supported by the evidence of record or by sufficient 
rationale.  

On the other hand, the Board finds it significant that prior 
to concluding that it was not likely that the veteran's 
bilateral hearing loss was caused by acoustic trauma during 
his military service, the September 2006 VA audiologist 
reviewed the veteran's claims file, including his service 
treatment records.  The September 2006 VA audiologist also 
reviewed the examination results and conclusions provided by 
the June 2005 private audiologist.  Most persuasively, the 
September 2006 VA audiologist included with his opinion a 
detailed discussion of medical principals that supported his 
conclusion that the veteran's bilateral hearing loss was not 
connected to an event, injury, or disease the veteran 
experienced in service.  Furthermore, the conclusions of the 
September 2006 VA audiologist are consistent with the lack of 
contemporaneous medical records, and the long period between 
the veteran's discharge from service and his first complaints 
of bilateral hearing loss.  After reviewing both opinions, 
the Board finds the opinion of the September 2006 VA 
audiologist to be more probative and therefore more 
persuasive than that of the June 2005 private audiologist.

The Board notes that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See 
also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  Based upon the foregoing, in this case, the Board 
assigns greater probative weight to the September 2006 
opinion from the VA audiologist.  Therefore, the Board finds 
that a preponderance of the evidence is against the veteran's 
claim for service connection for bilateral hearing loss.

The veteran contends that his bilateral hearing loss is the 
result of noise exposure during service.  Specifically, the 
veteran stated in his June 2005 claim, his June 2005 tinnitus 
questionnaire, and in his August 2006 notice of disagreement, 
that he was exposed to loud artillery noise during his 
military service in his field artillery position.  In an 
October 2006 phone conversation with a VA employee, the 
veteran further stated that he was not given a hearing test 
upon his discharge from the military.  

The veteran is certainly capable of providing a history of 
exposure to acoustic trauma in service, as the veteran has 
done, and as has been deemed a credible account by VA.  The 
veteran is also competent to state that he has experienced 
difficulty with hearing since service.  However, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).   However, lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

The Board finds that the veteran's lay statements our 
outweighed by the service, post-service treatment records 
(indicating a disorder that began years after service), and 
the VA medical opinion cited above.  The Board finds it to be 
particularly significant the veteran first filed a claim for 
service connection for hearing loss in June 2005, nearly four 
decades after leaving service.  The veteran is also not 
competent to testify that he has had a diagnosis of hearing 
loss since service, nor that his current hearing loss is 
related to his military service.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The veteran, as a layperson, is not 
competent to provide evidence that requires medical knowledge 
because he lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Further, as just discussed, the Board notes 
that the recollection of the veteran is flawed insofar as his 
service treatment records clearly demonstrate that the 
veteran did in fact undergo audiological testing as part of 
his discharge examination.  As such, the Board attaches more 
probative weight to the negative VA opinion than to the 
veteran's recollections.

In conclusion, the evidence demonstrates that the veteran is 
currently experiencing bilateral hearing loss as defined by 
38 C.F.R. § 3.385.  Although there is a medical opinion 
relating the veteran's bilateral hearing loss to service, the 
more probative evidence of record, which was based on a 
complete review of the veteran's claims file, reflects that 
the veteran had audiometric findings within the normal range 
upon separation from service, which weighed against a 
conclusion that bilateral hearing loss began in service.  
Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for bilateral hearing loss is not warranted.




ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


